Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of amendments and arguments filed on 06/30/2022 is acknowledged. Rejections and objections not reiterated herein have been withdrawn. Claims 33-36 have been added. Claims 23, 25-28 and 30-36 are currently pending.
Claims 23, 25-28 and 30-36 are treated on the merits in this Final Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23, 25-28 and 30-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The specification fails to describe how to make the compounds claimed. 

Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The courts have stated:
            “To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using     "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."   Lockwood, 107 F.3d at         1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

            The Guidelines for Examination of Patent Applications Under 35 USC 112, ¶1, “Written Description” Requirement (Federal Register, Vol. 66, No. 4, pg. 1105, column 3), in accordance with MPEP § 2163, specifically state that for each claim drawn to a genus the written description requirement may be satisfied through sufficient description of a representative number of species by a) actual reduction to practice; b) reduction to drawings or structural chemical formulas; c) disclosure of relevant, identifying characteristics (ie. structure) by functional characteristics coupled with a known or disclosed correlation between function and structure.  
Applicants claim a compound of formula
    PNG
    media_image1.png
    162
    182
    media_image1.png
    Greyscale
 wherein one of RA and RC together with RB forms a ring selected from 
    PNG
    media_image2.png
    129
    406
    media_image2.png
    Greyscale
 ,
    PNG
    media_image3.png
    129
    406
    media_image3.png
    Greyscale
, R1 is an analyte-responsive group selected from the group consisting of an enzyme-labile group and a boron-containing group having the formula 
    PNG
    media_image4.png
    26
    180
    media_image4.png
    Greyscale
and L is a self-immolative linker group which, upon acting of an analyte on the analyte-responsive group R1, is released from the remainder part of the compound of Formula I.

In the instant application there is not one embodiment of what is being claimed. The only compound examples in the specification that have some structural similarity to the instantly claimed compounds are Compound A 
    PNG
    media_image5.png
    114
    134
    media_image5.png
    Greyscale
and Compound C 
    PNG
    media_image6.png
    118
    139
    media_image6.png
    Greyscale
.   The compound examples described in the specification do not read on the claims. The claimed scope includes a large number of compounds that are substantially structurally different from the compounds exemplified in the specification. In regards to the various subgenus claimed, the structural formulae of claims 25 and 32 are only prophetic, none of them were prepared, there is no representative number of species, and a process for making them is absent from the specification. The only process described for making compounds relevant to what is claimed is the process for making Compounds A and C through the following synthetic scheme:

    PNG
    media_image7.png
    216
    623
    media_image7.png
    Greyscale
. The specification’s synthetic scheme could be correlated to the compounds of formula 
    PNG
    media_image8.png
    127
    138
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    127
    143
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    155
    145
    media_image10.png
    Greyscale
 and 
    PNG
    media_image11.png
    133
    134
    media_image11.png
    Greyscale
of claims 25 and 32 and thus, these subgenera seem to be sufficiently described. However, the specification is not representative of the scope of the compounds claimed of formula 
    PNG
    media_image12.png
    119
    132
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    130
    140
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    127
    144
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    125
    140
    media_image15.png
    Greyscale
 , 
    PNG
    media_image16.png
    152
    130
    media_image16.png
    Greyscale
 and 
    PNG
    media_image17.png
    139
    161
    media_image17.png
    Greyscale
. The synthetic scheme of the specification does not prepare these different structures. The compounds are new and there is no synthetic process known in the art or in this application for their preparation. The examiner expects these compounds to require a different process of making because the process of the specification did not make them. 
“The examples and description should be of sufficient scope as to justify the scope of the claims”.   See MPEP § 608.01(p). If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, para. 1 (MPEP 2163).
The specification describes a genus that provides broad areas of future research and speculation. Note a recent decision, Ariad Pharmaceuticals v. Eli Lilly and Company, 94 USPQ2d 1161 regarding description requirements in the chemical arts, in particular, at p.1171: "But merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species." Later on the same page is stated:" And again in Enzo we held that generic claim language in ipsis verbis in the original specification does not satisfy the written description requirement if it fails to support the scope of the genus claimed. 323 F ,3d at 968".
Accordingly, it is deemed that the specification does not describe how to make the genus of compounds in the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
This rejection can be overcome by amending the claims to recite the following cores: 
    PNG
    media_image18.png
    92
    77
    media_image18.png
    Greyscale
,
    PNG
    media_image19.png
    101
    78
    media_image19.png
    Greyscale
, 
    PNG
    media_image20.png
    89
    89
    media_image20.png
    Greyscale
 and 
    PNG
    media_image21.png
    120
    121
    media_image21.png
    Greyscale
.

Applicant’s arguments have been carefully considered but were found unpersuasive.
Applicant stated that the synthesis of all the compounds defined in claim 23 is straightforward, regardless of the only Synthesis Example 8, and that a person of ordinary skill would be able to know how to prepare such compounds based on the literature. The examiner disagrees for the following reasons. The synthesis of the full scope of compounds of claim 23 requires substantially different methods which were not disclosed in the instant specification at the time of filing and are not simple. The only example in the specification (Synthesis Example 8) may cover the preparation of a very limited number of members with core of compounds A and C: 
    PNG
    media_image7.png
    216
    623
    media_image7.png
    Greyscale
 compared to billions of members with different cores under the genus of formula I 
    PNG
    media_image1.png
    162
    182
    media_image1.png
    Greyscale
 claimed. Applicant stated that one of ordinary skill could make the claimed compounds wherein RC and RB form a 6-membered ring and RA is R2-Q- by utilizing the synthesis from Green et al. to substitute RA with R2-Q and then applying the synthesis disclosed in the specification. First, the Green reference and processes therein were not described or cited in the specification as filed. The examiner assumes that Applicant means one of ordinary skill would take the compound of Green of formula 
    PNG
    media_image22.png
    84
    151
    media_image22.png
    Greyscale
, and use it in the Synthesis Example 8 disclosed in the specification and above. However, this is not possible because at least BuLi (of the fourth step) is not compatible with R2-Q-. One of ordinary skill would know that BuLi would be consumed by conjugate addition and carbonyl addition by reaction with R2-Q- of the compound. Applicant also stated that alternatively, the artisan would prepare the compounds of claim 23 wherein RC together with RB form a 6-membered ring according to the synthesis of the specification and then insert R2-Q- by the various steps described in Kisin-Finfer, which starts with the Duff reaction to obtain an aldehyde group at the RA position and then condense said aldehyde with a relevant moiety to obtain the desired R2-Q group. First, the Kisin-Finfer reference and processes therein were not described or cited in the specification as filed. Second, inserting an aldehyde group at the RA position as in Kisin-Finfer and then, condensing it with the reagent of formula 
    PNG
    media_image23.png
    71
    43
    media_image23.png
    Greyscale
  may provide R2-Q- of the formula 
    PNG
    media_image24.png
    74
    44
    media_image24.png
    Greyscale
 in which Q is ethenyl and R2 is methylpyridinium, however, this does not provide the full scope of compounds claimed wherein Q is “a group comprising a pi-system that is conjugated with the pi-system of the central aromatic ring”, and the claimed R2  is a cyano, nitro, aryl, alkenyl, C(O)-OY, C(O)-Y’, and C(O)-N(Y’)(Y”). The Kisin-Finfer reference is only appropriate to the specific R2-Q- recited therein and cannot be applicable to compounds wherein Q is, for example, an aryl, a heteroaryl group or a group
    PNG
    media_image25.png
    59
    117
    media_image25.png
    Greyscale
. That process is also not applicable to compounds wherein Q is, for example, 
    PNG
    media_image26.png
    25
    86
    media_image26.png
    Greyscale
 and R2 is cyano, nitro, alkenyl, 
    PNG
    media_image27.png
    48
    51
    media_image27.png
    Greyscale
, 
    PNG
    media_image28.png
    47
    50
    media_image28.png
    Greyscale
 or 
    PNG
    media_image29.png
    57
    57
    media_image29.png
    Greyscale
.  The reactions that may work to make some compounds clearly will not work for others. The specification only presents the one synthetic example of one type of compound core while the preparation of the compounds of claim 23 requires substantially different methods which are not straightforward and were not taught in the specification. The ordinary skilled artisan will have to figure out by himself/herself how to make most of the scope of the claimed compounds. However, the specification must teach how to make and use the invention, not teach how to figure out for oneself how to make and use the invention. In re Gardner, 166 USPQ 138 (CCPA 1970). 
	In regards to a synthetic process for the compounds of formula I wherein RA together with RB forms a 6-membered ring and RC is H, Applicants have now drawn a scheme for the possible synthesis. This synthetic scheme is not present in the original specification and was not presented at the time of filing. The references on which the synthetic scheme relies were also not cited in the application at the time it was filed. A synthetic process for compounds wherein RA together with RB forms a 6-membered ring was not shown at all in this application. Further, it is noted that at least five reaction steps are required in the new prophetic scheme for the preparation of said compounds. This can’t be considered straightforward.
In regards to RC not being hydrogen, Applicant states that the R2-Q might be inserted in the RC position following the Duff reaction and condensation, similarly to the process previously described. However, the process previously described (in Kisin-Finfer), may only provide R2-Q- of the formula 
    PNG
    media_image24.png
    74
    44
    media_image24.png
    Greyscale
 in which Q is ethenyl and R2 is methylpyridinium and not all the groups comprising a pi-system that is conjugated with the pi-system of the central aromatic ring as claimed. That process is not applicable to compounds wherein Q is, for example, an aryl, a heteroaryl group, or a group
    PNG
    media_image25.png
    59
    117
    media_image25.png
    Greyscale
 . The process is also not applicable to compounds wherein Q is, for example, 
    PNG
    media_image26.png
    25
    86
    media_image26.png
    Greyscale
 and R2 is cyano, nitro, alkenyl, 
    PNG
    media_image27.png
    48
    51
    media_image27.png
    Greyscale
, 
    PNG
    media_image28.png
    47
    50
    media_image28.png
    Greyscale
 or 
    PNG
    media_image29.png
    57
    57
    media_image29.png
    Greyscale
.  In addition, the Kisin-Finfer reference and process therein was not described in the specification as filed. 
 "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term. This application’s specification does not teach how to make the full scope of the compounds defined in claim 23 and does not satisfy the written description of the invention currently claimed. 
There is a huge variation in the structures of the compounds claimed in claim 23, which will require very different synthetic methodologies, of which not even a general methodology is disclosed in the instant specification. What is claimed are not simple structures, starting from R1-Ln. R1 is an enzyme-labile group of any size and number of atoms and groups, or a boron-containing group of the formula 
    PNG
    media_image30.png
    19
    149
    media_image30.png
    Greyscale
. This needs to be attached to L, which is a self-immolative linker group which, upon acting of an analyte on the analyte-responsive group R1, is released from the remainder part of the compound of Formula I, wherein L is optionally functionalized with a peptide, an endolysin or a protein. The R1 of any size and number of atoms is attached to L of any size and number of atoms, functionalized with any peptide, an endolysin or protein, and this in turn is attached to the rest of the compound, through and oxygen atom or through a carbon atom of the phenyl ring. The specification doesn’t disclose how to make the variety of -L- self-immolative linker groups and how to attach them to the molecule. Based on the specification and references provided by Applicant on 06/30/2022, this linker can be a benzyl group, an alkenyl group, a protein, a sugar, a molecule of any size containing a disulfide group, a silicon oxide group, a phosphate group, an amide group, a carbamate or ester group, and any other groups that is released from the remainder part of the compound of formula I upon acting of an analyte. In addition, the specification doesn’t teach how to make a self-immolative linker L attached to a protein, such as thymosin-alpha-1 (thymalfasin). How’s that made? How’s L attached to the sequence? 
In the instant case, a broad genus claim is presented but the disclosure only describes a narrow species (not reading on the genus) with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 25-28 and 30-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims describe L as a “self-immolative linker group which, upon acting of an analyte on the analyte-responsive group R1, is released from the remainder part of the compound of Formula I”. Basically, L is selected from a group wherein when an analyte acts on R1 then L is released from Formula I. Such description in the claims and specification does not clearly define variable L. The linker L is claimed by functional language, without providing guidance on the necessary structural characteristics of the linker, which release depends on the acting of an analyte and on what R1 is. The specification provided examples of some L linkers as follows, 

    PNG
    media_image31.png
    273
    366
    media_image31.png
    Greyscale
, 
    PNG
    media_image32.png
    154
    300
    media_image32.png
    Greyscale
. However, the definition for L is ambiguous because there is no clear-cut indication of the scope of the subject matter covered by the definition and the language does not set forth well-defined boundaries. The scope of claims 23, 25-28 and 30-32 is therefore unclear.
Applicant argues that the term “self-immolative linker group” is well understood to a person having ordinary skill in the art and is widely used in the relevant scientific literature. Applicant provided the reference Gonzaga et al., which Applicant cites as disclosing that self-immolative linkers (or spacers)

    PNG
    media_image33.png
    292
    624
    media_image33.png
    Greyscale

The term self-immolative group is known and used in the art. However, as can be seen above, the references provided by Applicant define this term by functional properties, which makes the claims ambiguous. While various examples of self-immolative groups are provided in these references, these are not limited to what constitutes a self-immolative group L. One would not know with certainty what groups are excluded and included by the term because its definition does not unambiguously determine the portions of molecules that would constitute a self-immolative group L and, in addition, because its definition is dependent on some analyte acting on some analyte-responsive group R1. The specification provides as an example a benzyl group. Does the term also include a phenyl group or an alkylthio group, or some particular protein? One does not know since these are not in the references or specification.  The language does not set forth well-defined boundaries. One of ordinary skill in the art cannot determine the meets and bounds due to an inability to envision all of the moieties encompassed by the functional term. 
Claim 28 at method (ii) does not make sense. It recites that “said compound of the Formula I, …, limulus factor C are added…”. Maybe an “and” is missing before “limulus factor C”.
Regarding claim 31, the phrase “
    PNG
    media_image34.png
    109
    208
    media_image34.png
    Greyscale
” renders the claim indefinite because it is unclear whether the limitations following the phrase “preferably” are part of the claimed invention.  See MPEP § 2173.05(d).
At the table at claim 31 the phrase “a microorganism including Campylobacter jejuni…” renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by “including”). This renders the scope of the claim unascertainable. One would not know what would constitute infringement.
At the table at claim 31 the phrase “a microorganism including Moraxella catarrhalis” renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by “including”). This renders the scope of the claim unascertainable. One would not know what would constitute infringement.
In claim 31 it’s unclear what is meant by “activity microorganism”. 

Conclusion
Claims 23, 25-28 and 30-36 are rejected. No claim is in condition or allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626